DETAILED ACTION
This office action is in response to the application filed on 23 December 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are currently pending.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority based on an application filed in Great Britain on 23 December 2019. In addition, it is further noted Applicant has filed a certified copy of the GB 1919153.5 application as required by 35 U.S.C. 119(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 December 2020 and 13 May 2021 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been reviewed and considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The present invention relates to rasterizing aliased lines. 
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Moreton et al (US 8,482,567 B1 (applicant provided prior art)) discloses the claimed: method of rasterising a line in a graphics processing pipeline, the line having a start point and an end point (Moreton: fig. 4, ‘processor’ 400 (graphics processor); col. 1:31-34, “Embodiments of the present invention are directed toward techniques for rasterizing lines. In one embodiment, a method of rasterizing lines includes receiving the starting and ending vertices of a given line” (rasterizing lines, wherein lines have a start and an end point), col. 4:27-31, “The units of the processor 400 are typically arranged in a pipeline and the method comprising, for each pixel in an input set of pixels: determining whether the end point and/or the start point of the line is in a diamond test area within the pixel (Moreton: fig. 2, illustrating a ‘diamond test area’ 250 comprising pixel center ‘X’ 240, fig. 7A, “bool *pushout_lineStart, // this means move the 1st vertex over so the pixel is lit”; col. 4:49-54, start point of a line is pushed out to ‘catch’ the center of a pixel, where the center of a pixel is within a ‘diamond test area’), wherein the diamond test area is defined by a top point, a left point, a bottom point and a right point connected by edges to form a diamond (Moreton: fig. 2, ‘diamond test area’ 250; col. 3:60-67, corners of ‘diamond test area’ are defined); and in response to determining that the end point is not in the diamond test area and the start point of the line is in the diamond test area, adding the pixel to a set of pixels to be drawn as part of the line (Moreton: abstract, “A line rasterization technique in accordance with one embodiment includes conditioning a line by ... pushing out the starting vertex of the line. Thereafter, if the line exits a diamond test area of each pixel that it touches, the pixel may be lit”; col. 4:37-39, “The rasterizer 420 receives the starting and ending vertices for each line to be drawn from the setup unit 410, at 505”).
In addition, Moreton teaches in response to determining that neither the start point nor the end point of the line are in the diamond test area, determining if the line crosses more than one extended diamond edge, wherein an extended diamond edge is coincident with an edge of the diamond test area and extends beyond the diamond points that the edge connects (Moreton: col. 4:40-67 and 5:1-11, disclosing tests to determine if start and end points of a line are not in a diamond test area (determining if start and end point are not in a diamond test area), col. 5:12-16, disclosing rasterizer determines if line exits one or more diamond test areas for each touched pixel (determining that a line exits multiple diamond test areas implicitly determines that the line crosses more than one extended diamond edge); please note, in drawing a line that has a starting point not in a diamond test area and an ending point not in a diamond test area, a person having ordinary skill in the art may apply Moreton’s method of determining if a line exits one or more diamond test areas for each touched pixel to meet the claimed limitation of drawing the line over a plurality of pixels); and in response to determining that the line crosses more than one extended diamond edge (Moreton: col. 5:12-16, disclosing rasterizer determines if line exits one or more diamond test areas for each touched pixel (determining that a line exits multiple diamond test areas implicitly determines that the line determining if an extended line passing through the start and end point has a slope less than -1 or greater than +1 (Moreton: col. 5:42-48, determining if line is an x-major line or a y-major line), while
Cornett et al (US 5,483,258 A) discloses in response to determining that neither the start point nor the end point of the line are in the diamond test area, determining if the line crosses an extended diamond edge (Cornett: fig. 4, ‘is either end-point within c-s rect.?’ → ‘no’ → ‘does line primitive cross either diagonal of window?’), and
OpenGL line segment rasterization (‘OpenGL line segment rasterization specification’, 2017) implicitly teaches in response to determining that the line crosses more than one extended diamond edge, determining if an extended line passing through the start and end point has a slope less than -1 or greater than +1 and touches the right point of the diamond test area (OpenGL line segment rasterization: unlabeled figure on p. 1, illustrating a line passing through corners of 2 adjacent diamond regions), and in response to determining that the extended line has a slope less than -1 or greater than +1 and touches the right point of the diamond test area, adding the pixel to a set of pixels to be drawn as part of the line (OpenGL line segment rasterization: unlabeled figure on p. 1, illustrating a line passing through corners of 2 adjacent diamond regions, p. 1, “the GL uses a “diamond-exit” rule to determine those fragments that are produced by rasterizing a line segment ... My software rasterization algorithm favors the right pixel in this case more or less arbitrarily due to an optimization”).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “in response to determining that the line crosses more than one extended diamond edge … determining if an extended line passing through the start and end point has a slope less than -1 or greater than +1 and touches the right point of the diamond test area; determining if the extended line touches the bottom point of the diamond test area; and determining if the extended line is on a same side of each point of the diamond test area”.
As per independent claims 14 and 20, these claims are also allowed for the same reasons as independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Khalil A.I.S. (‘Proposed OpenGL GPU Architecture and Implementation of Line Rasterization Algorithm, M.S. Thesis, Cairo University, 2015; modified Bresenham Algorithm addressing situation where neither starting point nor ending point of a line segment are in a diamond test area and the line segment crosses a plurality of extended diamond edges – see figs. 5.4(b) and 5.4(c)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK F VALDEZ/Examiner, Art Unit 2611